DETAILED ACTION
Claims 1-20 are canceled.
Claims 21-44 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 11,252,014 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Timothy D. MacIntyre (Reg. No. 42,824) on 08/03/2022.

Listing of claims:
22. (currently amended) The computer-implemented method of claim 21 further comprises identifying a particular service provided by a particular process and the particular process as entities in the topology model that have a resource provision/consumption relationship.

25. (currently amended) The computer-implemented method of claim 21 wherein identifying causal relationships between abnormal operating conditions in the plurality of abnormal operating conditions further comprises:
receiving a trigger event, where the trigger event indicates a particular abnormal operating condition and a particular entity in the topology model on which the particular abnormal operating condition occurred; 
determining other entities in the topology model directly connected to the particular entity; and 
determining other abnormal operating conditions associated with the other entities, thereby identifying causal relationships between the particular abnormal operating condition and the other abnormal operating conditions.

28. (currently amended) The computer-implemented method of claim 21 further comprises:
for each group in the vertical groups, computing a metric for each abnormal operating condition in a given group, where the metric indicates an average number of transitions from an entity that represents an entry point into the system to an entity on which the given abnormal operating condition was observed; 
for each group in the vertical groups, identify the metric having highest value in a given group and normalize the identified metric to have a value between zero and one to yield a root cause score; and 
ranking groups in the vertical groups according to the root cause scores.

29. (currently amended) The computer-implemented method of claim 21 further comprises:
identifying entities in the topology model that serve the same purpose; 
grouping abnormal operating conditions in the set of causally related abnormal operating conditions into horizontal groups, where abnormal operating conditions in a given horizontal group occurred on entities serving the same purpose.

35. (currently amended) The computer-implemented method of claim 32 wherein identifying causal relationships between abnormal operating conditions in the plurality of abnormal operating conditions further comprises:
receiving a trigger event, where the trigger event indicates a particular abnormal operating condition and a particular entity in the topology model on which the particular abnormal operating condition occurred; 
determining other entities in the instance level topology model directly connected to the particular entity; and 
determining other abnormal operating conditions associated with the other entities, thereby identifying causal relationships between the particular abnormal operating condition and the other abnormal operating conditions.

36. (currently amended) The computer-implemented method of claim 32 further comprises:
creating a same purpose level topology model by identifying instance entities of the instance topology model serving the same purpose and assigning instance entities of the instance topology model serving the same purpose to a group entity of the same purpose level entity model; 
grouping abnormal operating conditions in the set of causally related abnormal operating conditions into horizontal groups in accordance with the group entities of the same purpose level topology model to which the instance entities on which the abnormal operating conditions occurred belong; and 
analyzing the horizontal groups to determine relevance as a root cause for the abnormal operating conditions.

37. (currently amended) The computer-implemented method of claim 36 wherein analyzing the horizontal groups and the vertical groups further comprises:
combining horizontal groups with vertical groups to form combined groups, such that, for a particular combined group, at least one abnormal operating condition in a particular horizontal group of the given combined group and at least one abnormal operating condition in a particular vertical group of the given combined group occurred on same entity; 
for vertical groups, identifying an entity within a vertical group as an anchor entity, where the anchor entity is a process or an entity upon which a process relies for computing resources; and 
merging combined groups with each other to form root cause groups, where combined groups in a particular root cause group share an anchor node.

40. (currently amended) The computer-implemented method of claim 37 further comprises:
for each group in the root cause groups, computing a metric for each abnormal operating condition in a given group, where the metric indicates an average number of transitions from an entity that represents an entry point into the system to an entity on which the given abnormal operating condition was observed; 
for each group in the root cause groups, identify the metric having highest value in a given group and normalize the identified metric to have a value between zero and one to yield a root cause score; and 
ranking groups in the root cause groups according to the root cause scores.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently presented claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The claims disclose an automated analysis of causality graphs to identify and group anomalies in such a graph that either describe the same phenomenon that was observed on different locations, or that describe different aspects of the same phenomenon. The present invention discloses a specific way for identifying and grouping equivalent anomalies in the causality graph by analyzing the topology model of a monitored system to identify entities in the topology having a resource provision/consumption relationship, grouping said entities based on the likeness into horizontal and vertical groups in accordance with the entities in which abnormal operating conditions have been observed, combining horizontal groups with vertical groups to form combined groups, and determining a root cause relevance in each vertical group. None of the prior art teaches nor discloses these features in their entirety in such way to arrive at the claimed invention. The identified prior arts are as follow:
Ambichl et al. (US 10,083,073) discloses estimating causal relationships between events based on heterogeneous monitoring data. The monitoring data consists in transaction tracing data, describing the execution performance of individual transactions, resource utilization measurements of infrastructure entities like processes or operating systems and network utilization measurement data. A topology model of the monitored environment describing its entities and the communication activities of these entities is incrementally created. The location of occurred events in the topology model is determined. The topology model is used in conjunction with a domain specific causality propagation knowledge base to calculate the possibility of causal relationships between events. Different causality determination mechanisms, based on the type of involved events are used to create graphs of causal related events. A set of root cause events, representing those events with greatest global impact on all other events in an event graph is calculated for each identified event graph.

Bethke et al. (US 2009/0183029) discloses performing root cause analysis for use in a system comprising a plurality of inter-related elements, wherein at least some of the elements experience one or more abnormal conditions, comprising defining one or more conditions for more than one element symptomatic of abnormal operation of the element; defining one or more causal relationships between the conditions and results on one or more related elements; compiling the conditions and causal relationships of each element for which conditions and relationships have been defined, as at least one continuation in a continuation passing style (CPS); receiving one or more observed events symptomatic of abnormal operation of at least one element of the system; processing the received events using the conditions and the continuations; concluding at least one root cause of the received events consistent with the received events; and outputting the root cause.

Hasan et al. (US 2006/0041659) discloses a data structure is used to store event information for each network entity, where logical and physical dependency relationships among entities are captured in the data structure. For each entity, the data structure is configured to store (a) a "genuine event set", which includes a list of events that originated in association with the entity; and (b) a "derived event set", which includes a list of records in which each record is associated with an event that originated in association with an entity that has a dependency relationship (e.g., layering or topological) with the entity. The derived event set may simply comprise references to the genuine event sets for entities that have a dependency relationship with the entity.

The prior art of record does not disclose or suggest either singly or in combination: a) identifying entities in the topology model having a resource provision/consumption relationship; b) grouping abnormal operating conditions in the set of causally related abnormal operating conditions into vertical groups in accordance with the entities on which the abnormal operating conditions occurred, where abnormal operating conditions in a given vertical group occurred on entities having a resource provision/consumption relationship; and c) for each vertical group, analyzing the abnormal operating conditions of a given vertical group to determine relevance as a root cause 
For these reasons, the Examiner believes the limitations indicated above and in combination with the rest of the limitations are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454